Title: From Alexander Hamilton to Timothy Pickering, 9 January 1795
From: Hamilton, Alexander
To: Pickering, Timothy


Sir,
Treasury Department January 9th. 1795
I have the honor to transmit to you, a Copy of a letter from the Commissioner of the Revenue to me, on the subject of Whiskey to be purchased for the use of the Army in the present year.
It has been the custom heretofore, to receive the Whiskey at the Posts of Pittsburg, Whelen and Fort Washington—and as there are no places so convenient for the purpose, I would suggest the policy of reinstating the Post of Whelen. Other reasons of no less moment might be urged in support of this measure.
I have therefore to request, that you will give the necessary directions for receiving & disposing of the Whiskey at those places, and that when you have made your arrangement you will be pleased to communicate the result of it to me.
I am with great consideration   Sir,   Your Most Obedt. Servt.
The Secretary at War

